Case 18-58406-sms    Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                               Document      Page 1 of 8




                 UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:                                 )
                                       )   CHAPTER 11
AMERICAN UNDERWRITING                  )
SERVICES, LLC,                         )   CASE NO. 18-58406-SMS
                                       )
                    Debtor.            )
                                       )

            RESPONSE TO OBJECTION BY TRUSTEE
   TO ADMINISTRATIVE EXPENSE CLAIM FILED BY AIG ENTITIES

      Granite State Insurance Company, Illinois National Company, New

Hampshire Insurance Company, The Insurance Company of the State of

Pennsylvania, and certain other entities related to AIG Property Casualty Inc.

(collectively, the “AIG Entities”) file their Response to Objection by Trustee to

Administrative Expense Claim filed by AIG Entities (the “Objection”) and show as

follows:

      1.    The AIG Entities timely filed their Request for Allowance and

Payment of Administrative Expense Claim Pursuant to 11 U.S.C. § 503 on January

30, 2019 (the “AIG Claim”).

      2.    As AIG stated when it filed the AIG Claim, Debtor was a broker that

placed insurance policies for the AIG Entities. In this role, Debtor was responsible
Case 18-58406-sms    Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27     Desc Main
                               Document      Page 2 of 8




for collecting premiums and other fees from the AIG Entities’ insureds or their

agents (the “Premiums”) and remitting those funds to the AIG Entities.

      3.     AIG also noted that the Premiums collected by Debtor are property of

the AIG Entities and Debtor was required by applicable law to hold the Premiums

in a trust or similar vehicle for the benefit of the AIG Entities and remit the

Premiums to the AIG Entities upon receipt.

      4.     After filing the AIG Claim, AIG received a payment from the Trustee

in the amount of $54,493.15, which accounts for only a portion of the Premiums

that the Trustee received from the Debtor.

      5.     In the Objection, the Trustee suggests that the payment AIG received

from the Trustee accounts for all but $5,623.03 of the Premiums that the Debtor

held in trust after the Petition Date, but the Objection does not specifically address

certain funds that the Debtor held in trust in an account at Synovus Bank.

      6.     The trust account in question is Account No. 1009794716 in the name

of “Transport South Insurance Trust.”

      7.     The Trustee has provided records of the Debtor and of Synovus Bank

showing a payment in the amount of $73,905.75 was deposited in this trust account

on May 16, 2018, for renewal of a policy issued to an insured named “Green




                                          2
Case 18-58406-sms   Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                              Document      Page 3 of 8




Globe, Inc.” with a premium due date of May 31, 2018. (A copy of these records is

attached as Exhibit A.)

      8.     The bank records show the balance in this trust account was

$243,008.23 immediately after credit for the deposit of $73,905.75.

      9.     Green Globe was insured by the AIG Entities, and thus, this payment

was held in trust for AIG.

      10.    On May 18, 2018, the Debtor filed bankruptcy.

      11.    According the Debtor’s first monthly operating report, on May 25,

2018, funds were wired into the Debtor’s operating account from Transport South

Insurance Agency, LLC in the amount of $217,000.

      12.    Although the Trustee states in the Objection that “[a]fter the Petition

Date, the Debtor held all premiums, return premiums, or other funds belonging to

insurers that were received by the Debtor in trust and turned over such proceeds as

appropriate,” the Trustee has not accounted for the balance of $243,008.23 held in

the Transport South Insurance Trust and these funds may have been transferred to

the Debtor on May 25, 2020, when the Debtor received a wire in the amount of

$217,000 from Transport South Insurance Agency, LLC.




                                         3
Case 18-58406-sms    Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                               Document      Page 4 of 8




        13.   The last communication between AIG and the Trustee regarding these

funds was an email sent by counsel for AIG to counsel for the Trustee on June 3,

2020.

        14.   If the Debtor received $73,905.75 in Premiums from the Transport

South Insurance Trust account after filing bankruptcy, the AIG Entities are entitled

to an allowed administrative expense in the additional amount of $73,905.75

because the Debtor’s bankruptcy estate has benefitted from the use of these funds

instead of turning over these funds to the AIG Entities. See Matter of Growth

Development Corp., 168 B.R. 1009, 1022 (1994) (allowing administrative expense

claim for monies that debtor failed to pay as garnishee in garnishment proceeding).

        This 30th day of September, 2020.


                                       /s/ Gregory M. Taube
                                       Gregory M. Taube
                                       Georgia Bar No. 699166

                                       Attorneys for Creditor
                                       American International Group, Inc. (AIG)

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com



                                            4
Case 18-58406-sms    Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                               Document      Page 5 of 8




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing

RESPONSE TO OBJECTION BY TRUSTEE TO ADMINSTRATIVE EXPENSE

CLAIM FILED BY AIG ENTITIES by depositing a copy of same in the United

States Mail in a properly addressed envelope with sufficient postage affixed thereto

to ensure delivery to the following:

Office of the U.S. Trustee                    American Underwriting Services, LLC
362 Richard Russell Federal Building          1255 Roberts Blvd.
75 Ted Turner Drive, SW                       Suite 102
Atlanta, GA 30303                             Kennesaw, GA 30144

Henry F. Sewell, Jr.
Law Offices of Henry F. Sewell Jr., LLC
2964 Peachtree Road, NW, Suite 555
Atlanta, GA 30305

      This 30th day of September, 2020.

                                       /s/ Gregory M. Taube
                                       Gregory M. Taube
                                       Georgia Bar No. 699166

                                       Attorneys for Creditor
                                       American International Group, Inc. (AIG)

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com


                                          5
Case 18-58406-sms   Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                              Document      Page 6 of 8




                       EXHIBIT A




                                         6
Case 18-58406-sms   Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                              Document      Page 7 of 8
Case 18-58406-sms   Doc 225    Filed 09/30/20 Entered 09/30/20 15:09:27   Desc Main
                              Document      Page 8 of 8
